DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 25 May 2022 has been entered.  
The examiner fully considered and was persuaded by the Applicant’s arguments, dated 25 May 2022.  However, upon conducting an updated search, an additional reference was found, which teaches the amended portion of the claims.  Accordingly, the grounds for rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 25 May 2022, the status of the claims is as follows: Claims 1-6 and 10 are amended.  
Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C.103 as being unpatentable over Stutz et al. (US-20110045152-A1) in view of Greenwald et al. (US-6460735-B1).
Regarding claim 1, Stutz teaches a coffee machine (drinks-preparing device, fig. 7; “according to a method of producing a drink, a cold drink, in particular iced coffee is produced from a hot drink, in particular a coffee/espresso,” abstract) for preparing a coffee beverage having a temperature at or above a target temperature (“iced coffee is produced from a hot drink,” abstract; examiner is construing “hot” as being above room temperature), said coffee machine comprising 
a brewing means (brewing unit 6, fig. 7; “preparation of a cold drink or an iced coffee from the espresso brewed in brewing unit,” para 0059) with an inlet for water having a temperature in excess of the target temperature (inlet is to the left of brewing unit 6 shows hot water arriving at the brewing unit from the water heater 4, fig. 7) and an outlet for a brewed coffee beverage (outlet is to the right of brewing unit 6, fig. 7), and a coffee outlet (outflow ducts 18 and 19, fig. 7) which is connected to the outlet of said brewing means by outlet piping means (fig. 7, outflow duct 18 is connected through heat exchanger 16, the valve arrangement 9, the filter 8, and the valve 54; outflow duct 19 is connected through the valve arrangement 9, the filter 8, and the valve 54), wherein the brewing means (brewing unit 6, fig. 7) is filled with a predetermined quantity of coffee powder (“if necessary, the cooled water is to be used to prepare a drink from an instant powder,” para 0004) and the coffee beverage having a temperature in excess of the target temperature is brewed (“the water is heated to brewing temperature and subsequently passed on, via a hot water duct 5 into the brewing unit 6 for brewing the espresso,” para 0073) by pushing at least one of water or steam having a temperature in excess of the target temperature through said predetermined quantity of coffee powder in said brewing means (pump 3 pushes the water through the water heater 4 and the brewing unit 6, fig. 7; “a water pump which can be connected with a water source, particularly a water container for fresh water, which is typically provided for the coffee/espresso preparation,” para 0031); 
and at least one heat exchanger (heat exchanger 51, fig. 7) with a first side (flow channel arrangement 53) and a second side (flow channel arrangement 52) for cooling said coffee beverage having a temperature in excess of the target temperature by bringing said coffee beverage having a temperature in excess of the target temperature in thermal contact with a stream of water (water flowing through the flow channel arrangement 52 is cold, prior to reaching the water heater 4; coffee flowing through the flow channel arrangement 53 comes from the water heater 4 to the brewing unit 6, though the valve 54, fig. 7; “the heat exchanger can be implemented in a compact way in that, in the variant with two or three flow channel arrangements, they all can be pressure and liquid tightly arranged in geometrically and thermally close contact relative to each other,” para 0047) having a temperature sufficiently below said target temperature such that a heat exchange between said coffee beverage and said stream of water reduces the temperature of the coffee beverage to said temperature at or above said target temperature, (“a prepared hot drink, or hot coffee or espresso, has to be cooled down to constitute a cold drink ready to be dispensed, the hot coffee/espresso is first passed via the valve 54 through the further heat exchanger 51 in which a considerable part of the heat content is dissipated to the cold water in the water duct,” para 0092), the at least one heat exchanger (heat exchanger 51, fig. 7) inserted with said first side (flow channel arrangement 53) into said outlet piping means (fig. 7, connected through heat exchanger 16, the valve arrangement 9, the filter 8, and the valve 54) leading from the outlet of said brewing means (right of brewing unit 6, fig. 7) to said coffee outlet (coffee flowing to dispenser 18 comes through the flow channel arrangement 53, the brewing unit 6, the valve 54, and the valve arrangement 9, fig. 7), wherein the coffee beverage having a temperature at or above the target temperature (“the valve 54 in the hot drinks duct 7, 7' at the outflow of the brewing unit 6 is controlled by the control unit 56', as in the case of the sixth embodiment,” para 0094; examiner is construing Stutz’s invention such that coffee brewed and outputted (referring to the right of brewing unit 6 in fig. 7) has a high temperature because it is referred to as being in the “hot drinks duct”) is dispensed from the coffee outlet (coffee flowing to dispensers 18 and 19 comes through the flow channel arrangement 53, the brewing unit 6, the valve 54, and the valve arrangement 9, fig. 7; shown flowing from dispenser 18 into an iced coffee cup 49 and from dispenser 19 to a coffee cup 48, fig. 7), and the second side of which is connected with a water inlet for the water having a temperature sufficiently below said target temperature (cold water, prior to reaching the water heater, flows through flow channel arrangement 52) and 
a switchover valve (valve 54, fig. 7) disposed (valve 54 is downstream of the brewing unit 6; “second flow channel arrangement 53, via a valve 54,” para 0091; construed such that the valve 54 is between the brewing unit 6 and the flow channel arrangement 53) between the outlet of said brewing means (outlet is to the right of brewing unit 6, fig.) and said first side (flow channel arrangement 53) of said at least one heat exchanger (heat exchanger 51, fig. 7), said switchover valve (valve 54, fig. 7) configured for selectively directly connecting the outlet of said brewing means to said primary side of said at least one heat exchanger (path through flow channel arrangement 53 is a direct connection) or to said coffee outlet wherein said at least one heat exchanger is bypassed (path bypassing the heat exchanger 51 through the filter 8 to the valve 9 and to the dispensers 18 or 19; “if a desired hot drink according to controlled adjustment of the valve 54 is to be dispensed, the heat exchanger 51 is not activated and the hot drinks duct 7 is switched through via the valve 54 and the valve arrangement 9 directly to the hot drinks outflow duct 19,” para 0093; a direct connection is not explicitly disclosed for the path from the brewing unit 6 to the outlets) and wherein said coffee beverage having a temperature in excess of the target temperature (“hot drinks outflow duct 19,” para 0096) and said coffee beverage having a temperature at or above the target temperature (“cold drinks outflow duct 18,” para 0095) are selectively dispensed from said coffee outlet (using the valve arrangement 9, the hot or cold coffee is selectively dispensed, fig. 7).  
Stutz does not explicitly disclose that the second side of which is directly connected with a water inlet (as shown in fig. 7 below, in this embodiment, the cold water passes through heat exchanger 30 prior to reaching heat exchanger 52); said switchover valve configured for selectively directly connecting the outlet of said brewing means to said coffee outlet wherein said at least one heat exchanger is bypassed.

Fig. 7, Stutz

    PNG
    media_image1.png
    430
    500
    media_image1.png
    Greyscale

	However, Stutz teaches another embodiment where the second side of which (the heat exchanger 52, fig. 6) is directly connected with a water inlet (as shown in fig. 6, the heat exchanger 52 is directly connected with the pump 3, the water duct 2, and the water container 1).
Fig. 6, Stutz

    PNG
    media_image2.png
    439
    613
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stutz to include a direct connection between the heat exchanger 52 and the pump 3, water duct 2, and the water container 1, in view of the teachings of another embodiment taught by Stutz, in order to dissipate a considerable part of the heat content from the hot coffee/espresso into the water duct 2, further cooling down the drink to the desired temperature of the cold drink or iced coffee for the advantage of enhancing the cooling effect by transferring heat away from the thermally insulated container (Stutz, paras 0010 and 0092).
Stutz does not explicitly disclose said switchover valve configured for selectively directly connecting the outlet of said brewing means to said coffee outlet wherein said at least one heat exchanger is bypassed (Stutz teaches using a particle filter 8 between the brewing means 6 and the construed outlets 18 and 19, fig. 7; thus, Stutz does not explicitly disclose a direct connection as required by the claim but instead filters the beverage through a filter prior to delivering the beverages to the outlets).
However, in the same field of endeavor of beverage dispensers that provide hot or cold beverages, Greenwald teaches said switchover valve (mixing valve 7, fig. 2) configured for selectively directly connecting the outlet (exit pipe 17, fig. 2) of said brewing means (“brewed coffee enters a holding tank (2),” column 4, line 26) to said coffee outlet (dispensing valve 9, fig. 2) wherein said at least one heat exchanger is bypassed (the cooler 15 is bypassed delivering hot coffee to the cup (10) in fig. 2).

Greenwald, fig. 2

    PNG
    media_image3.png
    660
    504
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Stutz to include, a mixing valve 7 that directly connected brewed coffee to a dispensing valve 9, in view of the teachings of Greenwald, by removing the particle filter 8 from the system, as taught by Stutz, in order to using a simpler version of a dispensing system that used a direct feed line from the holding tank that contained the brewed coffee to the dispenser, for the advantage of removing components, would make the system more simple and more reliable (Greenwald, column 3, lines 21-25 and column 5, lines 35-43; Stutz teaches that the particle filter is “useful” to avoid clogging but also teaches that the particle filter is “optionally provided,” paras 0064 and 0089).

	Regarding claim 2, Stutz teaches wherein said coffee machine (drinks-preparing device, fig. 7) comprises a boiler (water heater 4, fig. 7) with an inlet (left of water heater 4, fig. 7) and an outlet (right of water heater 4, fig. 7), whereby said inlet of said boiler is connected to said water inlet for the water having a temperature sufficiently below said target temperature (inlet of the water heater is connect to the inlet of flow channel arrangement 52, which is connected to the water duct 2, where the water has a temperature below the target temperature) by means of a first water feed pipe (pipe between the inlet to the water heater and the flow channel arrangement 52, fig. 7) and said outlet of said boiler dispenses at least one of the water or steam for brewing said coffee beverage to said inlet of said brewing means (outlet of water heater 4 is connected to inlet of brewing unit 6, fig. 7; “a water pump 3 arranged within it, directly with a continuous flow heater 4 as water heater which may supply brewing water to a brewing unit for an espresso brew to be produced,” para 0058), and that said at least one heat exchanger (heat exchanger 51) is inserted with the second side into said first water feed pipe (flow channel arrangement 52, fig. 7).
	Regarding claim 3, Stutz teaches wherein said second side (flow channel arrangement 52, fig. 7) of said at least one heat exchanger (heat exchanger 51, fig. 7) is further connected with a water discharge pipe (piping between flow channel arrangement 52 and water heater 4, fig. 7) such that water having a temperature sufficiently below said target temperature flowing through said second side from said water inlet for the water having a temperature sufficiently below said target temperature is discharged through said water discharge pipe (cold water is discharged from the outlet of the flow channel arrangement 52 through the pipe between the heat exchanger and the water heater, fig. 7; before entering the water heater, the water is cold and has not been heated yet).
	Regarding claim 4, Stutz teaches wherein a further heat exchanger is provided (heat exchanger 16, fig. 7), having a first side (flow channel arrangement 17, fig. 7) and a second side (flow channel arrangement 27, fig. 7), that said further heat exchanger is inserted with the first side of the further heat exchanger into said outlet piping means leading from the outlet of said brewing means to said coffee outlet (flow channel arrangement 17 is along the path from the brewing unit 6 to the outlet 18, fig. 7), that said further heat exchanger is connected on the second side of the further heat exchanger with said water inlet for the water having a temperature sufficiently below said target temperature (flow channel arrangement 27 is connected to flow channel arrangement 33, which is thermally connected through heat exchanger 29 to cold water inlet of the secondary side of heat exchanger 51) and with a water discharge pipe (flow heater supply line 36, fig. 7) such that water having a temperature sufficiently below said target temperature flowing through said second side of said further heat exchanger from said water inlet for the water having a temperature sufficiently below said target temperature is discharged through said cooling water discharge pipe (using the pump 3, cold water is discharged from flow channel arrangement 30 in heat exchanger 29 to flow channel arrangement 52 in heat exchanger 51; “By means of the second heat exchanger, therefore, both cooling of the condenser 33 and pre-heating of the brewing water for the continuous flow heater 4 in the continuous flow heater supply line 31 are obtained,” para 0061; the teaching of the “cooling” provided by the heating exchanger 29, where heat transfers from flow arrangements 33 to 30, is construed as being “below said target temperature” para 0093).
	Regarding claim 5, Stutz teaches wherein said first sides (flow channel arrangements 53 and 17, fig. 7) of said at least one heat exchanger (heat exchangers 51 and 16, fig. 7) and said further heat exchanger are arranged in series within said outlet piping means leading from the outlet of said brewing means to said coffee outlet (after being brewed at the brewing unit 6, coffee flows through the valve 54, to the piping 55, to heat exchanger 51, though the piping 55’, back through the valve 54, through the valve arrangement 9, and then through the second heat exchanger 16 according to fig. 7; thus, heat exchangers 51 and 16 are “in series” because the coffee or current flows sequentially through the heat exchangers).
	Regarding claim 6, Stutz teaches wherein said first sides (flow channel arrangements 33 and 17, fig. 7) of said at least one heat exchanger (heat exchanger 16, fig. 7) and said further heat exchanger (heat exchanger 51, fig. 7) are arranged in parallel within said outlet piping means leading from the outlet of said brewing means to said coffee outlet (conversely, heat exchangers 29 and 16 could be said to be in “parallel”, fig. 7; coffee outlet is outflow duct 18, fig. 7, which connects to the outlet of brewing unit 6).
	Regarding claim 7, Stutz teaches wherein water adding means (cold water piping system from water container 1 to valve arrangement 9, fig. 7) are provided for adding water having a temperature sufficiently below said target temperature to the coffee beverage flowing out of said at least one heat exchanger to said coffee outlet (through water pump 22, cold water is added to coffee brew, which comes from inflow 13, into valve arrangement 9; mixing takes place at valve arrangement 9; “in this way, both the hot espresso brew and the admixing water are passed at the same time to the second outflow 14;” this same cold water is also connected to the flow channel arrangements 30 of heat exchanger 29 and 52 of heat exchanger 51 as shown in fig. 7).
	Regarding claim 8, Stutz teaches wherein said water adding means (cold water piping system from water container 1 to valve arrangement 9, fig. 7) comprises a second water feed pipe (admixing water duct 21, fig. 7) which connects said outlet piping means (fig. 7, path connecting heat exchanger 16, the valve arrangement 9, the filter 8, and the valve 54) to said water inlet (piping through channel flow arrangements 30 and 52) for the water having a temperature sufficiently below said target temperature at a location downstream of said at least one heat exchanger (at valve arrangement 9 is where the connection takes place; cold water input 13, which is also connected to the cold water flowing through heat exchangers 29 and 51, connects with the input from the brewing unit 10; thus the connection takes place where the coffee is downstream of the heat exchangers 29 and 51, fig. 7).
	Regarding claim 9, Stutz teaches herein a controllable valve (valve arrangement 9, fig. 7) is inserted into said second water feed pipe (inflow 13, fig. 7).
	Regarding claim 10, Stutz teaches wherein the first side (channel flow arrangement 17, fig. 7) of said at least one heat exchanger (heat exchanger 16) is bypassed by a beverage pipe (hot drink outflow duct 19, fig. 7) to which the outlet of said brewing means (outlet of brewing unit 6, fig. 7) can be switched over from said outlet piping means (at valve arrangement 9, instead of flowing from outflows 14 or 14’, the outflow comes through duct 19, where hot coffee is dispensed instead of iced coffee; outflow can be switched over at valve arrangement 9 to bypass the heat exchanger 16; process described in para 0093).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz in view of Greenwald et al. (US-6460735-B1) as applied to claims 1-10 above and further in view of Lussi (US-7322275-B2).
Regarding claim 11, Stutz teaches the invention as described above but does not explicitly disclose wherein said brewing means comprise a brewing unit with a closable brewing chamber into which freshly ground coffee powder can be fed from a grinder and through which pressurized water from a boiler flows during brewing of the coffee beverage.
However, in the same field of endeavor as coffee machines, Lussi teaches wherein said brewing means (“housing,” claim 1) comprise a brewing unit (brewing device 6, fig. 1) with a closable brewing chamber (brewing chamber 5, fig. 1) into which the coffee powder can be fed from a grinder (grinding device 25, fig. 1; “a feed hopper (26) for feeding the ground coffee into a brewing chamber (5) of the brewing device (6),” claim 1; thus the ground coffee can be fed from the grinding device to the brewing chamber) and through which pressurized water having a temperature in excess of said target temperature from a boiler flows during brewing of the coffee beverage (“supply of warm water into the brewing chamber (5) is controllable for producing coffee and which is disposed in the hot water line (10), between the hot water boiler (2) and the brewing chamber (5),” claim 1; “An important factor which likewise affects the quality of the coffee to be dispensed is the pressure, with which the water is pressed through the brewing chamber,” column 1, lines 58-62).  The advantage of adding a grinder and pressurizing the water from a boiler that flows to a coffee beverage, as taught by Lussi, to the coffee machine, as taught by Stutz, is that according to Lussi, it is known in the art to ground coffee beans in a coffee mill or grinding device and to fill the brewing chamber with ground coffee (“in a known way,” column 3, line 44) and that it also known in the art to pressurize the water flowing through the brewing chamber (“using known means,” column 1, lines 61-62).  These limitations are obvious intended uses based on the desired application.	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a grinder and to pressurize the water that flows through the brewing unit, as taught by Lussi, in the coffee machine, as taught by Stutz, because it is well known in the art to ground coffee beans in a coffee mill or grinding device and to fill the brewing chamber with ground coffee such that water flowing through the brewing chamber is pressurized.
Fig. 1, Lussi

    PNG
    media_image4.png
    393
    469
    media_image4.png
    Greyscale

Regarding claim 12, Stutz teaches the invention as described above but does not explicitly disclose wherein said grinder is integrated into said coffee machine.
However, in the same field of endeavor as coffee machines, Lussi teaches wherein said grinder is integrated into said coffee machine (as shown in fig. 1, the grinder 25 is integrated into the coffee machine such that feed hopper 27 is able to feed the ground coffee into the brewing chamber 5).  The advantage of integrating the grinder, as taught by Lussi, into the coffee machine, as taught by Stutz, is that according to Lussi, it is known in the art to ground coffee beans in an integrated coffee mill or grinding device and to fill the brewing chamber with ground coffee (“in a known way,” column 3, line 44).  This limitation is an obvious intended uses based on the desired application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an integrated grinder, as taught by Lussi, to the coffee machine, as taught by Stutz, because it is well known in the art to ground coffee beans in an integrated coffee mill or grinding device.
Regarding claim 13, Stutz teaches the invention as described above but does not explicitly disclose wherein said brewing unit is opened and closed automatically.
However, in the same field of endeavor as coffee machines, Lussi teaches wherein said brewing unit (brewing device 6 which includes the brewing chamber 5, fig. 1) is opened and closed automatically (“These coffee beans are ground via a feed hopper 27, the freshly ground coffee is filled into the brewing chamber 5 of the brewing device 6, which is opened in the upper region by the piston 8 being driven out of the brewing chamber 5 and which is closed in the lower region by the piston 7. The brewing chamber 5 is then closed by the piston 8,” column 3, lines 44-50; thus the piston opens and closes the brewing chamber and it is done automatically by the piston, not by human interaction).  The advantage of including the piston, as taught by Lussi, in the brewing unit of the coffee machine, as taught by Stutz, is that pressure from the piston causes the coffee to reach the coffee dispensing nozzle and from there the coffee cup (column 3, lines 55-57) resulting in a pressurized delivery system that quickly dispenses coffee. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the brewing unit of the coffee machine, taught by Stutz, with a brewing unit that includes a piston for automatic opening and closing of the brewing chamber, as taught by Lussi, resulting in a pressurized delivery system that quickly dispenses coffee.
	Response to Argument
Applicant's arguments filed 25 May 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Stutz combined with Greenwald.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        28 June 2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761